Name: Commission Regulation (EEC) No 656/93 of 22 March 1993 on the issue of import licences on 25 March 1993 for sheepmeat and goatmeat products originating in Bosnia-Herzegovina, Croatia, Slovenia, and the former Yugoslav Republic of Macedonia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 3 . 93 Official Journal of the European Communities No L 70/5 COMMISSION REGULATION (EEC) No 656/93 of 22 March 1993 on the issue of import licences on 25 March 1993 for sheepmeat and goatmeat products originating in Bosnia-Herzegovina, Croatia, Slovenia, and the former Yugoslav Republic of Macedonia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), Having regard to Council Regulation (EEC) No 3125/92 of 26 October 1992 on the arrangements applicable to the importation into the Community of sheepmeat and goat ­ meat products originating in Bosnia-Herzegovina, Croatia, Slovenia, Montenegro, Serbia and the former Yugoslav Republic of Macedonia (3), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 308/93 (4) laid down detailed rules for implementing the import system provided for in Regulation (EEC) No 3125/92 ; whereas provision should be made, pursuant to Article 5 (2) of Regulation (EEC) No 308/93 , for determining the extent to which import licences may be issued in connec ­ tion with applications lodged in respect of the second quarter of 1993 ; Whereas, in cases where the quantities in respect of which licence applications have been lodged exceed the quantities which may be imported pursuant to Article 1 of Regulation (EEC) No 308/93, such quantities should be reduced by a single percentage figure in accordance with Article 5 (2) (b) of that Regulation ; Whereas all the licence applications may be granted in cases where the quantities in respect of which licence applications have been lodged do not exceed the quanti ­ ties provided for in Regulation (EEC) No 308/93 ; Whereas applications relating to products originating in the former Yugoslav Republic of Macedonia have been lodged only in Italy, HAS ADOPTED THIS REGULATION : Article 1 Italy shall , on 25 March 1993, issue the import licences provided for in Regulation (EEC) No 308/93 for the full quantities of :  products falling within CN codes 0204 10 00, 0204 21 00, 0204 22 10, 0204 22 30, 0204 22 50, 0204 22 90, 0204 23 00, 0204 50 1 1 , 0204 50 1 3, 0204 50 15, 0204 50 19, 0204 50 31 and 0204 50 39, originating in the former Yugoslav Republic of Mace ­ donia, applied for on 16 March 1993 , Article 2 This Regulation shall enter into force on 25 March 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 42, 19. 2. 1993, p . 1 . (3) OJ No L 313, 30. 10 . 1992, p. 3 . (4) OJ No L 36, 12. 2. 1993, p. 25.